FILED
                            NOT FOR PUBLICATION                            NOV 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                            No. 12-50520

               Plaintiff - Appellee,                 D.C. No. 3:12-cr-03254-LAB-1

  v.
                                                     MEMORANDUM*
RAMON CERVANTES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted September 12, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Ramon Cervantes appeals from the district court’s judgment and challenges

the 80-month sentence imposed following his guilty-plea conviction for possession

of methamphetamine with intent to distribute and possession of cocaine with intent

to distribute, in violation of 21 U.S.C. § 841(a).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cervantes contends that the sentence, which is below the applicable

Sentencing Guidelines range, is substantively unreasonable. We review for abuse

of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The 80-month

sentence was not substantively unreasonable in light of the 18 U.S.C. § 3553(a)

factors and the totality of the circumstances, including not only Cervantes’s lack of

prior convictions, but also the large quantities of methamphetamine and cocaine

involved in the offense, the fact that Cervantes had imported drugs on four prior

occasions, and the need for the sentence to provide deterrence and promote respect

for the law. See id.

      AFFIRMED.